Hand-Delivered

FILED
IN THE UNITED STATES DISTRICT COURT CHARLOTTE, NC
FOR THE WESTERN DISTRICT OF NORTH CAROLINA jie _g og
CHARLOTTE DIVISION A

US DISTRICT COURT
\WESTERN DISTRICT OF NG

UNITED STATES OF AMERICA, )

) Docket No.: 3:19-CR-
00279-001
V. ) The Honorable Max O.
Cogburn, Jr.

)
ELIZABETH ROBIN WILLIAMS __)

DEFENDANT’S MOTION TO RELIEVE COUNSEL OF
RECORD
AND SUBSEQUENTLY APPOINT NEW COUNSEL

COMES NOW the Defendant, Elizabeth Williams, and
respectfully requests this Honorable Court to relieve counsel of
record, Mr. Anthony Martinez (Mr. Martinez”), and order the
appointment of new counsel not under the supervision or
direction of Mr. Martinez.

In furtherance thereof it would be averred:

1. On September 24, 2019, Ms. Williams was arrested and
detained based on an eleven (11) count indictment.

9. The indictment included a notice of forfeiture.

3. On May 14, 2020, Ms. Williams pled guilty to Counts 1, 6,
and 9, of the indictment pursuant to a plea agreement.

4. Ms. Williams is currently awaiting sentencing.

5. Ms. Williams has extreme doubts as to the advice and
counsel that Counsel provided regarding the plea
agreement.

6. Ms. Williams believes current Counsel has belittled,
berated, disrespected, condescended, and mistreated her on
various occasions and has felt trapped throughout.

7. Upon research and investigation, Ms. Williams discovered
that Counsel is currently a party to a civil lawsuit in the
Western District of North Carolina, Asheville Division,
Givil No. 1 :20-CV-00066-WGY. .

9 FSe Fahd COR FIMO GRE 'SeiRRGYTBBLES Hua! AdPAY2Gntage 1 of 3

otherwise present concern to Ms. Williams. This includes,
but is not limited to, boasting in the office about being sued

for malpractice wherein an innocent person (and client)

spent years behind bars. Mistreatment of women.

Mistreatment of homosexuals. Failure to protect staff

members from other staff members under his control.

Complete abdication of his responsibilities as a public

defender.

9. The filings demonstrate what Ms. Williams has felt—
current Counsel only likes you and “works” with you when
you agree with him and fall in line. Do not ask the hard
questions. Do not force him to work or actually do his job.

10. Ms. Williams has also experienced a complete breakdown
in communication and trust, personally, with Mr. Martinez
as counsel. Counsel fails to adequately prepare, to learn her
case, to communicate directly with her, and to treat her
with the dignity and respect that she deserves as a basic
human being.

For these reasons, Ms. Williams believes she has a right to
have current Counsel relieved. The U.S. Constitution does
not, and should not, force mistreatment and ineffective
assistance upon a Defendant and call it competent
representation as mandated under the 6th Amendment.

Given that the plea has not been accepted, and the sentence
not entered, it is in the interest of justice that any possible
defect be cured in the instant stage versus later. Any possible
defect from ineffective assistance, if one truly exists, would
be ascertained more likely than not from outside counsel not
part of the Federal Public Defender Office.

WHEREFORE, premises considered, Defendant, Ms.
Williams, prays this Honorable Court to relieve current
counsel and the Federal Public Defender Office, and
subsequently order the appointment of new counsel.

<espectfully Submitted, 7
Elizabeth Robin Williams

1006 Lightwood Drive
Matthews, NC 28105

Ph.: 704-777-5342
Email: lizwilliams4|1@gmail.com

 

Date: 08/04/2020

CERTIFICATE OF SERVICE
Case 3:19-cr-00279-MOC-DCK Document 72 Filed 08/06/20 Page 2 of 3

 
On this, the 5" day of August, 2020, undersigned
served, via first class mail, postage pre-paid, a true an
accurate copy of this Motion to Relieve Counsel and
Subsequently Appoint New Counsel to the following:

Anthony Martinez, 129 W. Trade St. Suite 300, Charlotte,
NC 28202
Kenneth M. Smith, 227 West Trade St. Suite 1700,

Charlotte, NC 28202
hint Pili, Blam

Elizabeth Robin Williams
August 5, 2020

Case 3:19-cr-00279-MOC-DCK Document 72 Filed 08/06/20 Page 3 of 3
